Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/405,885 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 11-17, 19, and 20. is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2018/0043809 to Probst. Probst teaches an apparatus comprising a reversible tray. As best seen in figure 9A and 9, the reversible tray (14 or 102) is composed of a first surface (38 and 44) that is a marking board (Probst ‘ 809, Par 28 or 34). A second surface of the tray includes padding (36 and 40). A pouch (108 and 106) is attached to the tray as best seen in figure 8. Three collapsible walls (16, 18, and 20) are respectively attached to an edge of the tray. As best seen in figure 8 strap (22) is attached to a front end of the collapsible wall. The pouch (108 and 106) has hook and loop fasteners (110, 111) to close the flap (106) of the pouch. Fabric and/or plastic bags (28, 30, 32, 34, 68, 70, 72) are located on side flaps (24, 26). The padding is coated to be waterproof (Probst ‘ 809, Par 28). The pouch is made of a transparent waterproof material that allows haptic input (Probst ‘809, Par 36). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2018/0043809 to Probst in view of US Patent 8,091,486 to Broaddrick. Probst discloses every element as claimed and discussed above except the third collapsible wall connected to the other two walls with a hook and loop fasteners. Broaddrick teaches a tray with three collapsible wall (104,106, 112). The third collapsible (104) is connected to the other two walls with hook and loop fasteners (128, 130, 124, 126). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the tray of Probst by using hook and loop fasteners to connect the third wall as taught by Broaddrick to allow the walls to fold so the tray can accommodate larger objects. 

Claims 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2018/0043809 to Probst. 
For further clarification regarding claim 8, Probst discloses every element as claimed and discussed above except bag being attached to the walls with hook and lap fasteners. The examiner is taking Official Notice that is well known in the art of storage to have organizer bags that are removable through hook and loop fasteners to allow for cleaning, replacement, reconfiguring (different sizes, types, etc). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the apparatus of Probst by making the bag removable via hook and loop fasteners. 
For further clarification regarding claims 10 and 18, Probst discloses every element as claimed and discussed above except the padding with an antimicrobial coating. The examiner is taking Official Notice that it is well known in the fabric art to add an antimicrobial coating with or separate from the waterproofing as a spray/coating after the threads are woven or to thread prior to being woven which prevent microbial build up on the fabric.  At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the tray of Probst by adding the antimicrobial coating to the fabric as is known in the art to prevent microbial build up on the fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637